 

Exhibit 10.2

 





 



 

PLEDGE AND SECURITY AGREEMENT

 

made by

 

PLATFORM SPECIALTY PRODUCTS CORPORATION,

 

MACDERMID, INCORPORATED,

 

and certain Subsidiaries of PLATFORM SPECIALTY PRODUCTS CORPORATION

 

in favor of

 

BARCLAYS BANK PLC, as Collateral Agent

 

dated as of January 31, 2019

 



 

 

 

 

 

TABLE OF CONTENTS

 

      Page SECTION 1.   DEFINED TERMS 2         1.01   Definitions 2 1.02  
Other Definitional Provisions 9         SECTION 2.   GRANT OF SECURITY INTEREST;
CONTINUING LIABILITY UNDER COLLATERAL 10         SECTION 3.   REPRESENTATIONS
AND WARRANTIES 12         3.01   Title; No Other Liens 12 3.02   Perfected First
Priority Liens 12 3.03   Name; Jurisdiction of Organization, etc 13 3.04  
Inventory and Equipment 13 3.05   Farm Products 13 3.06   Investment Property 14
3.07   Receivables 15 3.08   Intellectual Property 15 3.09   Letters of Credit
and Letter of Credit Rights 17 3.10   Commercial Tort Claims 17 3.11   Contracts
18         SECTION 4.   COVENANTS 18         4.01   Covenants in Credit
Agreement 18 4.02   Delivery and Control of Instruments, Chattel Paper,
Negotiable Documents and Investment Property 18 4.03   Maintenance of Insurance
19 4.04   [Reserved] 20 4.05   Maintenance of Perfected Security Interest;
Further Documentation 20 4.06   Changes in Locations, Name, Jurisdiction of
Incorporation, etc. 20 4.07   Notices 20 4.08   Investment Property 21 4.09  
Receivables 22 4.10   Intellectual Property 22 4.11   Contracts 25 4.12  
Commercial Tort Claims 25         SECTION 5.   REMEDIAL PROVISIONS 25        
5.01   Certain Matters Relating to Receivables 25 5.02   Communications with
Obligors; Grantors Remain Liable 26 5.03   Pledged Securities 26 5.04   Proceeds
to be Turned Over To Collateral Agent 27 5.05   Application of Proceeds 28 5.06
  Code and Other Remedies 28

 

i

 

 

      Page 5.07   Registration Rights 30 5.08   Deficiency 31 5.09  
Non-Judicial Enforcement 31         SECTION 6.   THE COLLATERAL AGENT 31        
6.01   Collateral Agent’s Appointment as Attorney-in-Fact, etc. 31 6.02   Duty
of Collateral Agent 34 6.03   Filing of Financing Statements 34 6.04   Authority
of Collateral Agent 34 6.05   Appointment of Co-Collateral Agents 35        
SECTION 7.   MISCELLANEOUS 35         7.01   Amendments in Writing 35 7.02  
Notices 35 7.03   No Waiver by Course of Conduct; Cumulative Remedies 35 7.04  
Enforcement Expenses; Indemnification 35 7.05   Successors and Assigns 36 7.06  
Set-Off 36 7.07   Counterparts 36 7.08   Severability 36 7.09   Section Headings
36 7.10   Integration 37 7.11   APPLICABLE LAW 37 7.12   Submission to
Jurisdiction; Waivers 37 7.13   Acknowledgments 38 7.14   Additional Grantors 38
7.15   Releases 38 7.16   WAIVER OF JURY TRIAL 39 7.17   Reinstatement 39

 

ii

 

 

Exhibits:       Exhibit A Form of Trademark Security Agreement Exhibit B Form of
Copyright Security Agreement Exhibit C Form of Patent Security Agreement    
Annex:       Annex 1 Form of Assumption Agreement     Schedules:       Schedule
3.02 Filings and Other Actions Required to Perfect Security Interests Schedule
3.03 Organizational Information Schedule 3.06(a) Description of Equity
Instruments Schedule 3.06(b) Description of Pledged Debt Instruments Schedule
3.08(a) Intellectual Property Schedule 3.08(b) Subsistence; Expiration;
Abandonment Schedule 3.08(c) Licenses, etc. Schedule 3.08(d) Validity and
Enforceability Schedule 3.08(e) Actions and Proceedings; Misappropriations,
Infringements; Dilutions and Other Violations Schedule 3.08(g) Fees and Taxes
Schedule 3.08(i) Filings and Recordations Schedule 3.09 Letter of Credit Rights
Schedule 3.10 Commercial Tort Claims

 

iii

 

 

PLEDGE AND SECURITY AGREEMENT, dated as of January 31, 2019, made by each of the
signatories hereto (together with any other entity that may become a party
hereto as provided herein (other than the Collateral Agent (as defined below)),
the “Grantors”) in favor of BARCLAYS BANK PLC, as collateral agent (in such
capacity and together with its successors, the “Collateral Agent”) for (i) the
banks and other financial institutions or entities (the “Lenders”) from time to
time parties to the Credit Agreement, dated as of January 31, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PLATFORM SPECIALTY PRODUCTS CORPORATION, a Delaware
corporation (“PSP”), MACDERMID, INCORPORATED, a Connecticut corporation
“MacDermid” and, together with PSP, the “Borrowers”), the Lenders party thereto
and BARCLAYS BANK PLC, as administrative agent (in such capacity and together
with its successors, the “Administrative Agent”) and as Collateral Agent, with
CREDIT SUISSE SECURITIES (USA) LLC, as syndication agent (the “Syndication
Agent”), and (ii) the other Secured Parties (as hereinafter defined).

 

WITNESSETH:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each other Grantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Grantors in connection with the operation of their
respective businesses;

 

WHEREAS, the Borrowers and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Collateral Agent for the ratable benefit of the Secured Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrowers thereunder, each Grantor hereby agrees with the
Collateral Agent, for the ratable benefit of the Secured Parties, as follows:

 

 

 

 

SECTION 1.         DEFINED TERMS

 

(a)       Definitions.   (a)  Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms are used herein as defined in the
New York UCC (and if defined in more than one Article of the New York UCC, such
terms shall have the meanings given in Article 9 thereof): Accounts, Account
Debtor, As-Extracted Collateral, Certificated Security, Chattel Paper,
Commercial Tort Claim, Commodity Account, Commodity Contract, Commodity
Intermediary, Documents, Deposit Account, Electronic Chattel Paper, Equipment,
Farm Products, Financial Asset, Fixtures, Negotiable Document, Goods,
Instruments, Inventory, Letter of Credit, Letter of Credit Rights, Money,
Payment Intangibles, Securities Account, Securities Intermediary, Security,
Security Entitlement, Supporting Obligations, Tangible Chattel Paper,
Uncertificated Security and Vehicles.

 

(b)       The following terms shall have the following meanings:

 

“Administrative Agent” shall have the meaning assigned to such term in the
preamble.

 

“After-Acquired Intellectual Property” shall have the meaning assigned to such
term in Section 4.10(k).

 

“Agreement” shall mean this Pledge and Security Agreement, as the same may be
amended, supplemented, replaced or otherwise modified from time to time.

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
commercial banks in New York City are authorized or required by law to close.

 

“Closing Date” shall mean the date hereof.

 

“Collateral” shall have the meaning assigned to such term in Section 2.

 

“Collateral Account” shall mean (i) any collateral account established by the
Collateral Agent as provided in Section 5.01 or 5.04 or (ii) any cash collateral
account established as provided in Section 2.03(g) of the Credit Agreement.

 

“Collateral Account Funds” shall mean, collectively, the following: all funds
(including all trust monies), investments (including all Permitted Investments)
credited to, or purchased with funds from, any Collateral Account and all
certificates and instruments from time to time representing or evidencing such
investments; all notes, certificates of deposit, checks and other instruments
from time to time hereafter delivered to or otherwise possessed by the
Collateral Agent for or on behalf of any Grantor in substitution for, or in
addition to, any or all of the Collateral; and all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the items
constituting Collateral.

 

“Collateral Agent” shall have the meaning assigned to such term in the preamble.

 

“Contracts” shall mean all contracts and agreements between any Grantor and any
other person (in each case, whether written or oral, or third party or
intercompany) as the same may be amended, extended, restated, supplemented,
replaced or otherwise modified from time to time including (i) all rights of any
Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (ii) all rights of any Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect thereto, (iii) all
rights of any Grantor to damages arising thereunder, and (iv) all rights of any
Grantor to terminate and to perform and compel performance of, such contracts
and to exercise all remedies thereunder.

 

2

 

 

“Copyright Licenses” shall mean all agreements, whether written or oral,
providing for the grant by or to any Grantor of any right in, to or under any
Copyrights, including the grant of rights to reproduce, distribute, perform,
publicly display, and make derivative works of any work protected by copyright,
including any Exclusive Copyright Licenses.

 

“Copyrights” shall mean (i) all copyrights arising under the laws of the United
States, any other country, or union of countries, or any political subdivision
of any of the foregoing, whether registered or unregistered and whether
published or unpublished, all registrations and recordings thereof, and all
applications in connection therewith and rights corresponding thereto throughout
the world, including all registrations, recordings and applications in the
United States Copyright Office, including the registered copyrights and
applications therefor listed in Schedule 3.08(a) (as such schedule may be
amended or supplemented from time to time), (ii) the right to, and to obtain,
all extensions and renewals thereof, (iii) the right to sue or otherwise recover
for past, present and future infringements of any of the foregoing, and (iv) all
Proceeds of the foregoing, including license fees, royalties, income, payments,
claims, damages, and proceeds of suit.

 

“Credit Agreement” shall have the meaning assigned to such term in the preamble.

 

“dollars” or “$” shall mean lawful money of the United States of America.

 

“Exclusive Copyright Licenses” shall mean all agreements, whether written or
oral, providing for the grant to any Grantor of any exclusive right in, to or
under any United States registered Copyright that is material to such Grantor’s
business, including any of the foregoing listed on Schedule 3.08(a) (as such
schedule may be amended or supplemented from time to time).

 

“Excluded Account” shall mean any Deposit Account maintained solely for payroll,
pension, employee benefits or other trust purposes.

 

3

 

 

“Excluded Assets” shall mean (i) all leasehold interests; (ii) all cars, trucks,
trailers, construction, special purpose and other Vehicles and Equipment covered
by a certificate of title of any state or of the United States of America and
all appurtenants to any of the foregoing (except to the extent perfection can be
obtained by filing of UCC financing statements); (iii) (1) any lease, license or
other similar agreement or any property subject to a permitted purchase money
security interest or similar arrangement only to the extent a grant of a
security interest therein would violate or invalidate such lease, license or
similar agreement or purchase money arrangement or create a right of termination
in favor of any other party thereto (other than in favor of any Borrower or any
other Grantor or any of their respective Subsidiaries or Affiliates); (2) any
lease, license, contract, property right or agreement to which any Grantor is a
party or any of its rights or interests thereunder only to the extent that the
grant of a security interest therein shall constitute or result in a breach of a
term of, termination of or default under the terms of any such lease, license,
contract, property right or agreement, and (3) those assets with respect to
which the granting of security interests in such assets would be prohibited by
any contract with an unaffiliated third-party permitted under the terms of the
Loan Documents (not entered into in contemplation thereof and solely with
respect to assets that are subject to such contract), applicable law or
regulation, in each case described in clauses (1), (2) and (3), (x) other than
Proceeds thereof and receivables with respect thereto and (y) only after giving
effect to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law or principles of equity; provided, however, that the Collateral shall
include (and such security interest shall attach and the definition of Excluded
Assets shall not then include) immediately at such time as the contractual or
legal provisions or the condition causing such violation, invalidation, right of
termination, prohibition or restriction referred to in the foregoing clauses
(1), (2) and (3) shall no longer be applicable and to the extent severable, and
shall attach immediately to any portion of such lease, license, contract,
property, right, agreement or other asset not subject to the provisions
specified above; (iv) any “intent-to-use” application for registration of a
Trademark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051,
prior to the filing of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal law; (v) any assets if
PSP and the Collateral Agent reasonably agree that the costs of creating or
perfecting such pledges or security interests in such assets (including any
mortgage, stamp or other similar tax) are excessive in relation the benefits to
the Lenders; (vi) any Excluded Account and (vii) Margin Stock and (viii) any
asset if the granting of a security interest therein could reasonably be
expected to result in a material adverse tax consequence to such Grantor as
determined in good faith by PSP (other than as a result of the application of
Sections 951 and/or 956 of the Code (or any successor provisions)).

 

“Excluded Equity Interests” shall have the meaning assigned to such term in
Section 2(a) hereof.

 

“General Intangibles” shall mean all “general intangibles” as such term is
defined in Article 9 of the New York UCC and, in any event, including with
respect to any Grantor, all rights of such Grantor to receive any tax refunds,
all Swap Contracts and all contracts, agreements, instruments and indentures and
all licenses, permits, concessions, franchises and authorizations issued by
Governmental Authorities in any form, and portions thereof, to which such
Grantor is a party or under which such Grantor has any right, title or interest
or to which such Grantor or any property of such Grantor is subject, as the same
may from time to time be amended, supplemented, replaced or otherwise modified,
including (i) all rights of such Grantor to receive moneys due and to become due
to it thereunder or in connection therewith, (ii) all rights of such Grantor to
receive proceeds of any insurance, indemnity, warranty or guaranty with respect
thereto, (iii) all rights of such Grantor to damages arising thereunder and (iv)
all rights of such Grantor to terminate and to perform and compel performance
and to exercise all remedies thereunder.

 

“Grantors” shall have the meaning assigned to such term in the preamble.

 

4

 

 

“Immaterial Intellectual Property” means Intellectual Property owned by or
licensed to a Grantor which is registered, issued or applied for and that is, to
such Grantor’s knowledge, immaterial to the business of such Grantor and,
together with all other Immaterial Intellectual Property of the Grantors, does
not support or relate to services or products contributing at least 3% of
worldwide sales of the Borrowers and their respective Subsidiaries.

 

“Insurance” shall mean (i) all property and casualty insurance policies covering
any or all of the Collateral (regardless of whether the Collateral Agent is the
loss payee thereof) and (ii) any key man life insurance policies.

 

“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to any intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including all
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark
Licenses, Trade Secrets and Trade Secret Licenses, together with URLs, domain
names, content of websites and databases, and all rights to sue at law or in
equity for any past, present and future infringement, misappropriation, dilution
or other violation of any of the foregoing, and the right to receive all
Proceeds therefrom, including license fees, royalties, income, payments, claims,
damages and proceeds of suit.

 

“Intellectual Property Collateral” shall mean that portion of the Collateral
that constitutes Intellectual Property.

 

“Investment Property” shall mean the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
including all Certificated Securities and Uncertificated Securities, all
Security Entitlements, all Securities Accounts, all Commodity Contracts and all
Commodity Accounts, (ii) security entitlements, in the case of any United States
Treasury book-entry securities, as defined in 31 C.F.R. section 357.2, or, in
the case of any United States federal agency book-entry securities, as defined
in the corresponding United States federal regulations governing such book-entry
securities, and (iii) whether or not otherwise constituting “investment
property,” all Pledged Notes, all Pledged Equity Interests, all Pledged Security
Entitlements and all Pledged Commodity Contracts.

 

“Issuers” shall mean the collective reference to each issuer of a Pledged
Security.

 

“Lenders” shall have the meaning assigned to such term in the preamble.

 

“Licensed Intellectual Property” shall have the meaning assigned to such term in
Section 3.08(a).

 

“Majority Holders” shall have the meaning assigned to such term in Section
6.01(a).

 

“Material Contract” shall mean each agreement, contract or license (including
any license of Intellectual Property) or other arrangement (a) which is a
“material contract” (as such term is defined in Item 601(b)(10) of Regulation
S-K of the SEC) to the Grantors and their Subsidiaries; (b) which constitutes a
contract or commitment relating to indebtedness for borrowed money or the
deferred purchase price of property (in either case, whether incurred, assumed,
guaranteed or secured by any asset) in excess of $5,000,000; (c) which contains
any provision that would by its terms restrict or alter the conduct of business
of, or purport to restrict or alter the conduct of business of, the Grantors or
any of their Subsidiaries; and (d) which by its terms calls for aggregate
payments by the Grantors or any of their Subsidiaries of more than $5,000,000
over the remaining term of such agreement, contract, license or other
arrangement except for any such agreement contract or license or other
arrangement that may be canceled, without any material penalty or other
liability to the Grantors or any of their Subsidiaries, upon notice of 90 days
or less.

 

5

 

 

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

 

“Obligations” shall have the meaning assigned to such term in the Credit
Agreement.

 

“Owned Intellectual Property” shall have the meaning assigned to such term in
Section 3.08(a).

 

“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to manufacture, use, import or
sell any invention or design covered by any Patents.

 

“Patents” shall mean (i) all letters of patent of the United States, any other
country, union of countries or any political subdivision of any of the
foregoing, all reissues and extensions thereof, including any of the foregoing
listed in Schedule 3.08(a) (as such schedule may be amended or supplemented from
time to time), (ii) all applications for letters of patent of the United States
or any other country or union of countries or any political subdivision of any
of the foregoing and all divisions, continuations and continuations-in-part
thereof, including any of the foregoing listed in Schedule 3.08(a) (as such
schedule may be amended or supplemented from time to time), (iii) the right to,
and to obtain, any reissues or extensions of the foregoing, (iv) the right to
sue or otherwise recover for past, present and future infringement of any of the
foregoing, and (v) all Proceeds of the foregoing, including license fees,
royalties, income, payments, claims, damages and proceeds of suit.

 

“Payment in Full of the Obligations” shall mean the payment in full of the
Obligations as determined in accordance with Section 1.02(d).

 

“person” shall mean any natural person, institution, sole proprietorship,
unincorporated organization, public benefit corporation, corporation, trust,
business trust, joint venture, joint stock company, association, company,
limited liability company, partnership, Governmental Authority or other entity.

 

“Pledged Alternative Equity Interests” shall mean all interests of any Grantor
in participation or other interests in any equity or profits of any business
entity and the certificates, if any, representing such interests and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
interests and any other warrant, right or option to acquire any of the
foregoing; provided, however, that Pledged Alternative Equity Interests shall
not include any Pledged Stock, Pledged Partnership Interests, Pledged LLC
Interests or Pledged Trust Interests.

 

6

 

 

“Pledged Collateral” shall mean the collective reference to the Pledged
Commodity Contracts, the Pledged Securities and the Pledged Security
Entitlements.

 

“Pledged Commodity Contracts” shall mean all Commodity Contracts to which any
Grantor is party from time to time.

 

“Pledged Debt Securities” shall mean all debt securities now owned or hereafter
acquired by any Grantor, including the debt securities listed on Schedule
3.06(b), (as such schedule may be amended or supplemented from time to time),
together with any other certificates, options, rights or security entitlements
of any nature whatsoever in respect of the debt securities of any person that
may be issued or granted to, or held by, any Grantor while this Agreement is in
effect.

 

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests, Pledged Trust Interests and Pledged Alternative
Equity Interests.

 

“Pledged LLC Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in any limited liability company, including all limited
liability company interests listed on Schedule 3.06(a) hereto under the heading
“Pledged LLC Interests” (as such schedule may be amended or supplemented from
time to time) and the certificates, if any, representing such limited liability
company interests and any interest of such Grantor on the books and records of
such limited liability company and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such limited liability company interests and any
other warrant, right or option to acquire any of the foregoing; provided, that
Pledged LLC Interests shall not include any Excluded Equity Interests.

 

“Pledged Notes” shall mean all promissory notes now owned or hereafter acquired
by any Grantor, including those listed on Schedule 3.06(b) (as such schedule may
be amended or supplemented from time to time).

 

“Pledged Partnership Interests” shall mean all interests of any Grantor now
owned or hereafter acquired in any general partnership, limited partnership,
limited liability partnership or other partnership, including all partnership
interests listed on Schedule 3.06(a) hereto under the heading “Pledged
Partnership Interests” (as such schedule may be amended or supplemented from
time to time) and the certificates, if any, representing such partnership
interests and any interest of such Grantor on the books and records of such
partnership and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such partnership interests and any other warrant, right or option
to acquire any of the foregoing; provided, that Pledged Partnership Interests
shall not include any Excluded Equity Interests.

 

“Pledged Securities” shall mean the collective reference to the Pledged Debt
Securities, the Pledged Notes and the Pledged Equity Interests.

 

7

 

 

“Pledged Security Entitlements” shall mean all Security Entitlements of any
Grantor.

 

“Pledged Stock” shall mean all shares of capital stock now owned or hereafter
acquired by any Grantor, including all shares of capital stock listed on
Schedule 3.06(a) hereto under the heading “Pledged Stock” (as such schedule may
be amended or supplemented from time to time), and the certificates, if any,
representing such shares and any interest of such Grantor in the entries on the
books of the issuer of such shares and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares and any other warrant,
right or option to acquire any of the foregoing; provided, that Pledged Stock
shall not include any Excluded Equity Interests.

 

“Pledged Trust Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in a Delaware business trust or other trust, including all
trust interests listed on Schedule 3.06(a) hereto under the heading “Pledged
Trust Interests” (as such schedule may be amended or supplemented from time to
time) and the certificates, if any, representing such trust interests and any
interest of such Grantor on the books and records of such trust or on the books
and records of any securities intermediary pertaining to such interest and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
trust interests and any other warrant, right or option to acquire any of the
foregoing.

 

“Proceeds” shall mean all “proceeds” as such term is defined in Section
9-102(a)(64) of the New York UCC and, in any event, shall include all dividends
or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Receivable” shall mean all Accounts and any other right to payment for goods or
other property sold, leased, licensed or otherwise disposed of or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper or classified as a Payment Intangible and whether or not it has been
earned by performance. References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.

 

“Secured Hedge Agreement” shall have the meaning assigned to such term in the
Credit Agreement.

 

“Secured Parties” shall have the meaning assigned to such term in the Credit
Agreement.

 

“Secured Treasury Management Agreement” shall have the meaning assigned to such
term in the Credit Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Subsidiary” shall mean any subsidiary of any Borrower.

 

8

 

 

“Syndication Agent” shall have the meaning assigned to such term in the
preamble.

 

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right in, to or under any Trademark.

 

“Trademarks” shall mean (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos, designs and other source or business identifiers, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country, union of countries, or any political subdivision of any of the
foregoing, or otherwise, and all common-law rights related thereto, including
any of the foregoing listed in Schedule 3.08(a) (as such schedule may be amended
or supplemented from time to time), (ii) the right to, and to obtain, all
renewals thereof, (iii) the goodwill of the business connected with the use of
and symbolized by the foregoing, (iv) the right to sue or otherwise recover for
past, present and future infringements or dilution of any of the foregoing or
for any injury to goodwill, and (v) all Proceeds of the foregoing, including
license fees, royalties, income, payments, claims, damages and proceeds of suit.

 

“Trade Secret License” shall mean any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right in, to or under any
Trade Secret.

 

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how, whether or not reduced to a writing or
other tangible form, including all documents and things embodying, incorporating
or describing any of the foregoing, together with (i) the right to sue or
otherwise recover for past, present and future misappropriation of any of the
foregoing and (ii) all proceeds of the foregoing, including license fees,
royalties, income, payments, claims, damages and proceeds of suit.

 

(c)       Other Definitional Provisions. (a)  The words “hereof,” “herein,”
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to the specific
provisions of this Agreement unless otherwise specified.

 

(d)       The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

 

(e)       Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to the property or
assets such Grantor has granted as Collateral or the relevant part thereof.

 

(f)       The expressions “payment in full,” “paid in full” and any other
similar terms or phrases when used herein or in any other document with respect
to the Obligations shall mean the unconditional, final and irrevocable payment
in full, in immediately available funds, of all of the Obligations, unless
otherwise specified, other than indemnification and other contingent obligations
not then due and payable and other than any Obligations in respect of Letters of
Credit which have been backstopped or Cash Collateralized, in each case, in
amounts and pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer.

 

9

 

 

(g)       The words “include,” “includes” and “including,” and words of similar
import, shall not be limiting and shall be deemed to be followed by the phrase
“without limitation.”

 

(h)       All references to the Lenders herein shall, where appropriate, include
any Lender, the Administrative Agent, the Collateral Agent, the Arranger, the
Bookrunner, or, in the case of any Secured Hedge Agreement or Secured Treasury
Management Agreement, any Lender Counterparty thereto.

 

SECTION 2.         GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER
COLLATERAL

 

(a)       Each Grantor hereby grants to the Collateral Agent, for the ratable
benefit of the Secured Parties, a security interest in all of the personal
property of such Grantor, including the following property, in each case,
wherever located and now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (the “Collateral”), as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of such Grantor’s Obligations:

 

(i)       all Accounts;

 

(ii)       all As-Extracted Collateral;

 

(iii)      all Chattel Paper;

 

(iv)      all Commercial Tort Claims from time to time specifically described on
Schedule 3.10;

 

(v)       all Contracts;

 

(vi)      all Deposit Accounts;

 

(vii)     all Documents;

 

(viii)    all Equipment;

 

(ix)      all Fixtures

 

(x)       all General Intangibles;

 

(xi)      all Goods

 

(xii)     all Instruments;

 

(xiii)    all Insurance;

 

10

 

 

(xiv)     all Intellectual Property;

 

(xv)      all Inventory;

 

(xvi)     all Investment Property;

 

(xvii)    all Letters of Credit and all Letter of Credit Rights;

 

(xviii)   all Money;

 

(xix)     all Securities Accounts;

 

(xx)      all Collateral Accounts and all Collateral Account Funds;

 

(xxi)     all Receivables and all Receivables records;

 

(xxii)    all books, records, ledger cards, files, correspondence, customer
lists, blueprints, technical specifications, manuals, computer software,
computer printouts, tapes, disks and other electronic storage media and related
data processing software and similar items that at any time pertain to any of
the Collateral or are otherwise required in the collection thereof or
realization thereupon; and

 

(xxiii)   to the extent not otherwise included, all other property, whether
tangible or intangible, of such Grantor and all Proceeds, products, accessions,
rents and profits of any and all of the foregoing and all collateral security,
Supporting Obligations and guarantees given by any person with respect to any of
the foregoing;

 

provided that, notwithstanding any other provision set forth in this Section 2,
this Agreement shall not, at any time, constitute a grant of a security interest
in any property that is, at such time, (i) an Excluded Asset and (ii) (x) the
outstanding capital stock, limited liability interests, partnership interests or
other equity interests of (1) a First-Tier Foreign Subsidiary or Excluded
Domestic Subsidiary in excess of 65% of the voting power of all classes of
capital stock, limited liability interests, partnership interests or other
equity interests of such First-Tier Foreign Subsidiary or Excluded Domestic
Subsidiary entitled to vote or (2) any person that is not a Restricted
Subsidiary or (3) any Excluded Subsidiary, or (y) any outstanding capital stock,
limited liability interests, partnership interests or other equity interests of
a Foreign Subsidiary that is not a First-Tier Foreign Subsidiary (any equity
interests described in clause (ii) above, the “Excluded Equity Interests”) and
provided further that, for the avoidance of doubt, the grant of a security
interest herein shall not be deemed to be an outright assignment of Intellectual
Property rights owned by the Grantors.

 

11

 

 

(b)       Notwithstanding anything herein to the contrary, (i) each Grantor
shall remain liable for all obligations under and in respect of the Collateral
and nothing contained herein is intended or shall be a delegation of duties to
the Collateral Agent or any other Secured Party, (ii) each Grantor shall remain
liable under each of the agreements included in the Collateral, including any
Receivables, any Contracts and any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests, to perform all of the obligations undertaken
by it thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Collateral Agent nor any other Secured Party shall have
any obligation or liability under any of such agreements by reason of or arising
out of this Agreement or any other document related hereto nor shall the
Collateral Agent nor any other Secured Party have any obligation to make any
inquiry as to the nature or sufficiency of any payment received by it or have
any obligation to take any action to collect or enforce any rights under any
agreement included in the Collateral, including any agreements relating to any
Receivables, any Contracts or any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests and (iii) the exercise by the Collateral
Agent of any of its rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral, including any agreements relating to any Receivables, any Contracts
and any agreements relating to Pledged Partnership Interests or Pledged LLC
Interests.

 

SECTION 3.       REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent, the Collateral Agent and the Lenders to
enter into the Credit Agreement and to induce the Lenders to make their
respective extensions of credit to the Borrowers thereunder, each Grantor hereby
represents and warrants to the Secured Parties that:

 

Title; No Other Liens. Such Grantor owns each item of the Collateral granted by
it free and clear of any and all Liens or claims, including Liens arising as a
result of such Grantor becoming bound (as a result of merger or otherwise) as
grantor under a security agreement entered into by another person, except for
Permitted Liens and other Liens expressly permitted by Section 8.01 of the
Credit Agreement. No financing statement, mortgage or other public notice with
respect to all or any part of the Collateral is on file or of record in any
public office, except (a) financing statements for which duly authorized and
proper termination statements have been delivered to the Collateral Agent for
filing and (b) such as have been filed in favor of the Collateral Agent, for the
ratable benefit of the Secured Parties, pursuant to this Agreement or as is
expressly permitted by Section 8.01 of the Credit Agreement.

 

Perfected First Priority Liens.   The security interests granted pursuant to
this Agreement (a) upon completion of the filings and other actions specified on
Schedule 3.02 (as such schedule may be amended or supplemented from time to time
with respect to after-acquired property consistent with Section 7.12 of the
Credit Agreement) (all of which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Collateral Agent in
duly completed and duly executed form, as applicable, except as permitted by
Section 7.17 of the Credit Agreement) and payment of all filing fees, will
constitute valid fully perfected security interests in all of the Collateral in
which a security interest may be perfected by way of such filings or any other
actions specified thereon in favor of the Collateral Agent, for the ratable
benefit of the Secured Parties, as collateral security for such Grantor’s
Obligations enforceable in accordance with the terms hereof, except as may be
required under the laws of any jurisdiction outside of the United States in
order to perfect the Collateral Agent’s Lien on the Collateral created under the
laws of such jurisdiction and (b) are prior to all other Liens on the
Collateral, except for Permitted Liens and other Liens expressly permitted by
Section 8.01 of the Credit Agreement. Notwithstanding anything to the contrary
herein, no Grantor shall be required to take any action under the laws of any
jurisdiction other than the United States (or any political subdivision thereof)
and its territories and possessions for the purpose of perfecting the security
interest in any Intellectual Property Collateral, unless an Event of Default has
occurred and is continuing, in which case such Grantor agrees, upon the request
of the Collateral Agent, to execute and deliver any and all instruments and
documents and take such other actions that are necessary or appropriate to
perfect, record or evidence the security interest granted herein to the
Collateral Agent, for the ratable benefit of the Secured Parties, in any
jurisdiction outside the United States. Without limiting the foregoing but
subject to any limitations on such requirement expressly provided herein or
Section 7.15 of the Credit Agreement, each Grantor has taken all actions
necessary or desirable, including those specified in Section 4.02 to (i)
establish the Collateral Agent’s “control” (within the meanings of Sections
8-106 and 9-106 of the New York UCC) over any portion of the Investment Property
constituting Certificated Securities and Uncertificated Securities, (ii)
establish the Collateral Agent’s “control” (within the meaning of Section 9-107
of the New York UCC) over all Letter of Credit Rights, (iii) establish the
Collateral Agent’s control (within the meaning of Section 9-105 of the New York
UCC) over all Electronic Chattel Paper and (iv) establish the Collateral Agent’s
“control” (within the meaning of Section 16 of the Uniform Electronic
Transaction Act as in effect in the applicable jurisdiction “UETA”) over all
“transferable records” (as defined in UETA).

 

12

 

 

Name; Jurisdiction of Organization, etc. On the date hereof, such Grantor’s
exact legal name (as indicated on the public record of such Grantor’s
jurisdiction of formation or organization, which shows such Grantor to have been
formed or organized), jurisdiction of formation or organization, organizational
identification number, if any, and the location of such Grantor’s chief
executive office are specified on Schedule 3.03 (as such schedule may be amended
or supplemented from time to time). Each Grantor is organized solely under the
law of the jurisdiction so specified and has not filed any certificates of
domestication, transfer or continuance in any other jurisdiction. Except as
otherwise indicated on Schedule 3.03 (as such schedule may be amended or
supplemented from time to time), the jurisdiction of each such Grantor’s
organization or formation is required to maintain a public record showing such
Grantor to have been organized or formed. Except as specified on Schedule 3.03
(as such schedule may be amended or supplemented from time to time by notice
given in accordance with Section 4.06(a)), no such Grantor has changed its name,
jurisdiction of organization, chief executive office or its corporate structure
in any way (e.g., by merger, consolidation, change in corporate form or
otherwise) within the past five years.

 

(a)       Inventory and Equipment. (a)  None of the Inventory or Equipment that
is included in the Collateral is in the possession of an issuer of a negotiable
document (as defined in Section 7-104 of the New York UCC) therefor or is
otherwise in the possession of any bailee or warehouseman other than (i)
Inventory or Equipment in the possession of one bailee or warehouseman and
having a value not to exceed $1,000,000 in the aggregate, (ii) located at
locations subject to a lien waiver or (iii) at locations where a bailee or
warehouseman would not have a lien on such assets in the jurisdiction where
located.

 

(b)       Any Inventory now or hereafter produced by any Grantor included in the
Collateral has been and will be produced in compliance in all material respects
with the requirements of all applicable laws and regulations, including the Fair
Labor Standards Act.

 

Farm Products. None of the Collateral constitutes, or is the Proceeds of, Farm
Products.

 

13

 

 

(c)       Investment Property. (a)  Schedule 3.06(a) hereto (as such schedule
may be amended or supplemented from time to time) sets forth under the headings
“Pledged Stock,” “Pledged LLC Interests,” “Pledged Partnership Interests” and
“Pledged Trust Interests,” respectively, all of the Pledged Stock, Pledged LLC
Interests, Pledged Partnership Interests and Pledged Trust Interests owned by
any Grantor in its subsidiaries and such Pledged Equity Interests constitute the
percentage of issued and outstanding shares of stock, percentage of membership
interests, percentage of partnership interests or percentage of beneficial
interest of the respective issuers thereof indicated on such schedule. Schedule
3.06(b) (as such schedule may be amended or supplemented from time to time) sets
forth under the heading “Pledged Debt Securities” or “Pledged Notes” all of the
Pledged Debt Securities and Pledged Notes owned by any Grantor and, to such
Grantor’s knowledge, all of such Pledged Debt Securities and Pledged Notes have
been duly authorized, authenticated or issued, and delivered and is the legal,
valid and binding obligation of the issuers thereof enforceable in accordance
with their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principals of equity, regardless of whether considered in a proceeding
in equity or at law, and is not in default and constitutes all of the issued and
outstanding inter-company indebtedness evidenced by an instrument or
certificated security of the respective issuers thereof owing to such Grantor.
Each Grantor is the sole entitlement holder or customer of each such account,
and no Grantor has consented to or is otherwise aware of any person having
“control” (within the meanings of Sections 8-106, 9-106 and 9-104 of the New
York UCC) over, or any other interest in, any such Securities Account, Commodity
Account or Deposit Account, in each case in which such Grantor has an interest,
or any securities, commodities or other property credited thereto.

 

(d)       The shares of Pledged Equity Interests pledged by such Grantor
hereunder constitute all of the issued and outstanding shares of all classes of
Equity Interests in each Issuer owned by such Grantor (other than any Excluded
Equity Interests).

 

(e)       All the shares of the Pledged Equity Interests have been duly and
validly issued and are fully paid and nonassessable.

 

(f)       The terms of any uncertificated Pledged LLC Interests and Pledged
Partnership Interests do not provide that they are securities governed by
Article 8 of the Uniform Commercial Code in effect from time to time in the
“issuer’s jurisdiction” of each Issuer thereof (as such term is defined in the
Uniform Commercial Code in effect in such jurisdiction). There shall be no
certificated Pledged LLC Interests or Pledged Partnership Interests which
provide that they are securities governed by Article 8 of the Uniform Commercial
Code in effect from time to time in the “issuer’s jurisdiction” of each Issuer
thereof, unless all certificates relating thereto have been delivered to the
Collateral Agent pursuant to the terms hereof.

 

(g)       Such Grantor is the record and beneficial owner of, and has good and
defeasible title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other person, except
Permitted Liens and other Liens expressly permitted by Section 8.01 of the
Credit Agreement, and there are no outstanding warrants, options or other rights
to purchase, or shareholder, voting trust or similar agreements outstanding with
respect to, or property that is convertible into, or that requires the issuance
or sale of, any Pledged Equity Interests.

 

14

 

 

(h)       Receivables. (a)  None of the obligors on any material Receivables
that are included in the Collateral is a Governmental Authority.

 

(i)       Each Receivable in excess of $500,000 that is included in the
Collateral, to such Grantor’s knowledge (i) is and will be the legal, valid and
binding obligation of the Account Debtor in respect thereof, representing an
unsatisfied obligation of such Account Debtor, (ii) is and will be enforceable
in accordance with its terms, subject to the applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, (iii) is not and will not be subject to any
setoffs, defenses, taxes, counterclaims (except with respect to setoffs in
accordance with the Credit Agreement, Permitted Liens and refunds, returns and
allowances in the ordinary course of business with respect to damaged
merchandise) and (iv) is and will be in compliance with all applicable material
laws and regulations, except where the failure to have such rights in subsection
(i) through (iv) above would not reasonably be expected to have a Material
Adverse Effect.

 

(j)       Intellectual Property. (a)  Schedule 3.08(a) (as such schedule may be
amended or supplemented from time to time) lists all Intellectual Property
(other than Excluded Assets) which is, as of the Closing Date, registered with
or issued by a Governmental Authority or is the subject of an application for
registration or issuance, in each case which is owned by such Grantor in its own
name, except as set forth on Schedule 3.08(a) (as such schedule may be amended
or supplemented from time to time), on the date hereof (collectively, the “Owned
Intellectual Property”) and all Exclusive Copyright Licenses. As of the Closing
Date, except as set forth in Schedule 3.08(a) (as such schedule may be amended
or supplemented from time to time), such Grantor is the exclusive owner of the
entire and unencumbered right, title and interest in and to all such Owned
Intellectual Property and is otherwise so entitled to use, and grant to others
the right to use, all such Owned Intellectual Property subject only to the
license terms of the licensing or franchise agreements referred to in paragraph
(c) below, Permitted Liens and other Liens expressly permitted by Section 8.01
of the Credit Agreement, except where the failure to be entitled would not
reasonably be expected to have a Material Adverse Effect. To such Grantor’s
knowledge, such Grantor has a valid and enforceable right to use all
Intellectual Property which it uses in its business, but does not own
(collectively, the “Licensed Intellectual Property”), except where the failure
to have such rights would not reasonably be expected to have a Material Adverse
Effect.

 

(k)       Except as set forth in Schedule 3.08(b), to the knowledge of such
Grantor as of the date hereof, all Owned Intellectual Property and all Licensed
Intellectual Property, is subsisting, unexpired and has not been abandoned,
except where such subsistence, expiration or abandonment would not have a
Material Adverse Effect. To such Grantor’s knowledge, all Owned Intellectual
Property and Licensed Intellectual Property is valid and enforceable, except for
any items the invalidity or unenforceability of which would not have a Material
Adverse Effect. To such Grantor’s knowledge, except as disclosed on Schedule
3.08(e), neither the operation of such Grantor’s business as currently conducted
nor the use of Owned Intellectual Property or Licensed Intellectual Property in
connection therewith infringes, misappropriates, dilutes or otherwise violates
the rights in any Intellectual Property of any other person, except where such
infringement, misappropriation, dilution, or violation would not reasonably be
expected to have a Material Adverse Effect.

 

15

 

 

(l)        Except as set forth in Schedule 3.08(c) (as such schedule may be
amended or supplemented from time to time), on the date hereof none of the
Intellectual Property owned by such Grantor is the subject of any licensing or
franchise agreement pursuant to which such Grantor is the licensor or
franchisor, other than industry standard licensing or franchising agreements
entered into in the ordinary course of business.

 

(m)      Except as set forth in Schedule 3.08(d) (as such schedule may be
amended or supplemented from time to time), to such Grantor’s knowledge, no
holding, decision or judgment has been rendered by any Governmental Authority or
arbitrator in the United States or outside the United States which would limit
or cancel the validity or enforceability of, or such Grantor’s rights in, any
Owned Intellectual Property, except where the same would not reasonably be
expected to have a Material Adverse Effect. Such Grantor is not aware of any
uses of any item of Owned Intellectual Property that could reasonably be
expected to lead to such item becoming invalid or unenforceable including
unauthorized uses by third parties and uses which were not supported by the
goodwill of the business connected with the use of and symbolized by any
Trademarks owned by a Grantor, except where the same would not reasonably be
expected to have a Material Adverse Effect.

 

(n)       Except as set forth in Schedule 3.08(e) (as such schedule may be
amended or supplemented from time to time), no action or proceeding is pending,
or, to such Grantor’s knowledge, threatened against any Grantor, on the date
hereof (i) seeking to limit or cancel any Owned Intellectual Property or, to
such Grantor’s knowledge, Licensed Intellectual Property, other than in
non-final office actions issued in the course of prosecution of applications for
registration or issuance, except as would not reasonably be expected to have a
Material Adverse Effect, (ii) alleging that any services provided by, processes
used by, or products manufactured or sold by such Grantor infringe,
misappropriate, dilute or otherwise violate any Intellectual Property rights of
any other person, except as would not reasonably be expected to have a Material
Adverse Effect, or (iii) alleging that any Intellectual Property owned by any
Grantor is being licensed, sublicensed or used in violation of any Intellectual
Property right of any other person, except where such violation would not
reasonably be expected to have a Material Adverse Effect. To such Grantor’s
knowledge, no person is engaging in any activity that infringes upon,
misappropriates, dilutes or is otherwise an unauthorized use of, any material
Intellectual Property owned by such Grantor or the rights of such Grantor
therein, except where such action would not reasonably be expected to have a
Material Adverse Effect. The consummation of the transactions contemplated by
this Agreement (including the enforcement of remedies in accordance with the
terms hereof) will not result in the termination or impairment of any of the
Intellectual Property owned or used by such Grantor.

 

(o)       With respect to each Copyright License, Trademark License, Trade
Secret License and Patent License, the loss of which could have a Material
Adverse Effect: (i) such license is a valid and binding obligation of such
Grantor and, to such Grantor’s knowledge, the other parties thereto, and is in
full force and effect; (ii) such license will not cease to be valid and binding
and in full force and effect on terms substantially similar, when taken as a
whole, to those currently in effect as a result of the rights and interests
granted herein, nor will the grant of such rights and interests constitute a
breach or default under such license or otherwise give the licensor or licensee
a right to terminate such license; (iii) such Grantor has not received any
notice of termination or cancellation under such license; (iv) such Grantor has
not received any notice of a breach or default under such license, which breach
or default has not been cured; and (v) to such Grantor’s knowledge, such Grantor
is not in breach or default in any material respect, and no event has occurred
that, with notice and/or lapse of time, would constitute such a breach or
default or permit termination, modification or acceleration under such license.

 

16

 

 

(p)       Except as set forth in Schedule 3.08(g) (as such schedule may be
amended or supplemented from time to time), such Grantor has performed all acts
and has paid all required fees and taxes to maintain each and every item of
Owned Intellectual Property (other than Immaterial Intellectual Property) in
full force and effect except for any such items of Owned Intellectual Property
(other than Immaterial Intellectual Property) that such Grantor in its
reasonable business judgment determines have no commercial value to the business
of such Grantor or otherwise to the extent such action would not reasonably be
expected to have a Material Adverse Effect.

 

(q)       To such Grantor’s knowledge, (i) none of the Trade Secrets owned by
such Grantor has been misappropriated by any other person; (ii) no employee,
independent contractor or agent of such Grantor has misappropriated any Trade
Secrets of any other person in the course of the performance of his or her
duties as an employee, independent contractor or agent of such Grantor; and
(iii) no employee, independent contractor or agent of such Grantor is in default
or breach of any term of any employment agreement, non-disclosure agreement,
assignment of inventions agreement or similar agreement or contract relating in
any way to the protection, ownership, development, use or transfer of such
Grantor’s Intellectual Property, except, in each of clauses (i), (ii) and (iii)
hereof, to the extent not reasonably expected to have a Material Adverse Effect.

 

(r)       Except as set forth in Schedule 3.08(i) (as such schedule may be
amended or supplemented from time to time), such Grantor has made all filings
and recordations necessary to evidence its ownership interest in the Owned
Intellectual Property which is the subject of a registration or application, and
with the United States Patent and Trademark Office, the United States Copyright
Office and in corresponding national and international patent, trademark and
copyright offices, except where the failure to make such filings or recordations
would not reasonably be expected to have a Material Adverse Effect.

 

(s)       Such Grantor has taken commercially reasonable steps to use consistent
standards of quality in the manufacture, distribution and sale of all products
sold and provision of all services provided under or in connection with any
Trademarks used in the business of such Grantor and has taken reasonable steps
to ensure that all its licensed users of its Trademarks use such consistent
standards of quality.

 

Letters of Credit and Letter of Credit Rights. No Grantor is a beneficiary or
assignee under any Letter of Credit individually or in the aggregate in excess
of $5,000,000 other than the Letters of Credit described on Schedule 3.09 (as
such schedule may be amended or supplemented from time to time).

 

Commercial Tort Claims. No Grantor has any Commercial Tort Claims individually
or in the aggregate in excess of $5,000,000, except as specifically described on
Schedule 3.10 (as such schedule may be amended or supplemented from time to
time).

 

17

 

 

Contracts.

 

(t)       Each Material Contract is valid and binding on each Grantor and any of
its Subsidiaries, as applicable, and in full force and effect, except where the
failure to be valid, binding and in full force and effect, either individually
or in the aggregate, would not have a Material Adverse Effect;

 

(u)       Each Grantor and each of its Subsidiaries have in all material
respects performed all obligations required to be performed by them to date
under each Material Contract, except where such noncompliance, either
individually or in the aggregate, would not have a Material Adverse Effect; and

 

(v)       No Grantor nor any of its Subsidiaries has received written notice of,
or otherwise has knowledge of, the existence of any event or condition which
constitutes, or, after notice or lapse of time or both, will constitute, a
material default on the part of such Grantor or any of its Subsidiaries under
any such Material Contract, except where such default, either individually or in
the aggregate, would not have a Material Adverse Effect.

 

SECTION 4.        COVENANTS

 

Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Obligations (other than Obligations in
respect of any Treasury Management Agreement or Letters of Credit (as defined in
the Credit Agreement)) shall have been paid in full, each Letter of Credit (as
defined in the Credit Agreement) shall have been cancelled or expired or been
backstopped or Cash Collateralized, in each case, in amounts and pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer, and all commitments to extend credit under the Credit Agreement
shall have expired or been terminated:

 

Covenants in Credit Agreement. Each Grantor shall take, or shall refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no Default or Event of Default is caused by
the failure to take such action or to refrain from taking such action by such
Grantor or any of its Subsidiaries.

 

(a)       Delivery and Control of Instruments, Chattel Paper, Negotiable
Documents and Investment Property. (a)  If any of the Collateral which fair
market value is in excess of $1,000,000 individually and $1,500,000 in the
aggregate is or shall become evidenced or represented by any Instrument,
Certificated Security, Negotiable Document or Tangible Chattel Paper, then such
Instrument (other than checks received in the ordinary course of business),
Certificated Security, Negotiable Documents or Tangible Chattel Paper shall be,
as promptly as reasonably practicable, delivered to the Collateral Agent, duly
endorsed in a manner reasonably satisfactory to the Collateral Agent, to be held
as Collateral pursuant to this Agreement, and all of such property owned by any
Grantor as of the Closing Date shall be delivered on the Closing Date, except as
permitted by Section 7.17 of the Credit Agreement. Any Collateral not otherwise
required to be delivered to the Collateral Agent in accordance with this
subsection (a) shall be delivered to the Collateral Agent, at the request of the
Collateral Agent, after an Event of Default has occurred and be continuing.

 

18

 

 

(b)       If any of the Collateral is or shall become “Electronic Chattel
Paper,” such Grantor shall ensure that (i) a single authoritative copy exists
which is unique, identifiable, unalterable (except as provided in clauses (iii),
(iv) and (v) of this paragraph), (ii) such authoritative copy identifies the
Collateral Agent as the assignee and is communicated to and maintained by the
Collateral Agent or its designee, (iii) copies or revisions that add or change
the assignee of the authoritative copy can only be made with the participation
of the Collateral Agent, (iv) each copy of the authoritative copy and any copy
of a copy is readily identifiable as a copy and not the authoritative copy and
(v) any revision of the authoritative copy is readily identifiable as an
authorized or unauthorized revision.

 

(c)       Reserved.

 

(d)       Reserved.

 

(e)       Reserved.

 

(f)       Reserved.

 

(g)       In the case of any transferable Letter of Credit Rights individually
or in the aggregate in excess of $5,000,000, each Grantor shall use commercially
reasonable efforts to obtain the consent of any issuer thereof to the transfer
of such Letter of Credit Rights to the Collateral Agent. In the case of any
other Letter of Credit Rights individually or in the aggregate in excess of
$5,000,000, each Grantor shall use commercially reasonable efforts to obtain the
consent of the issuer thereof and any nominated person thereon to the assignment
of the proceeds of the related Letter of Credit in accordance with Section
5-114(c) of the New York UCC.

 

(h)       Maintenance of Insurance. (a)  Such Grantor will maintain, with
reputable insurance companies, insurance on all its property (including all
Inventory, Equipment and Vehicles) in compliance with the covenants relating to
insurance set forth in Section 7.07 of the Credit Agreement; and furnish to the
Collateral Agent with copies for each Secured Party, upon written request, full
information as to the insurance carried. All insurance shall provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 30 days after receipt by the
Collateral Agent of written notice thereof.

 

(i)       Such Grantor will deliver to the Collateral Agent on behalf of the
Secured Parties, (i) on or prior to the Closing Date (or such later date as set
forth on Schedule 7.17 of the Credit Agreement), certificates showing the amount
and types of insurance coverage as of such date (provided that the Collateral
Agent shall be named as additional insured on all such liability insurance
policies of such Grantor and named as loss payee on all property and casualty
insurance policies of such Grantor), (ii) promptly following receipt of notice
from any insurer, a copy of any notice of cancellation or material change in
coverage from that existing on the Closing Date, (iii) forthwith, notice of any
cancellation or nonrenewal of coverage by such Grantor and (iv) promptly after
such information is available to such Grantor, full information as to any claim
for an amount in excess of $3,000,000 with respect to any property and casualty
insurance policy maintained by such Grantor.

 

19

 

 

(j)       Upon the request of the Collateral Agent, PSP shall deliver to the
Secured Parties a report of a reputable insurance broker with respect to such
insurance and such supplemental reports with respect thereto as the Collateral
Agent may from time to time reasonably request.

 

[Reserved].

 

(k)       Maintenance of Perfected Security Interest; Further Documentation.
(a)  Such Grantor shall maintain each of the security interests created by this
Agreement as a perfected security interest having at least the priority
described in Section 3.02 and shall defend such security interest against the
claims and demands of all persons whomsoever, subject to the provisions of
Section 7.15 of the Credit Agreement.

 

(l)       Such Grantor shall furnish to the Secured Parties from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the assets and property of such Grantor as
the Collateral Agent may reasonably request, all in reasonable detail.

 

(m)       At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor shall as
promptly as reasonably practicable duly authorize, execute and deliver, and have
recorded, such further instruments and documents and take such further actions
as the Collateral Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, the filing of any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and in
the case of Investment Property and any other relevant Collateral for which
perfection by control is otherwise required hereunder, taking any actions
necessary to enable the Collateral Agent to obtain “control” (within the meaning
of the applicable Uniform Commercial Code) with respect thereto.

 

Changes in Locations, Name, Jurisdiction of Incorporation, etc. Except upon 60
days’ written notice after such change (or such later time as agreed to by the
Collateral Agent), in each case, to the Collateral Agent and delivery to the
Collateral Agent of duly authorized and, where required, executed copies of all
additional financing statements and other documents reasonably requested by the
Collateral Agent to maintain the validity, perfection and priority of the
security interests provided for herein:

 

(a)       change its legal name or jurisdiction of organization (or, if not a
registered organization, the location of its chief executive office) from that
referred to in Section 3.03;

 

(b)       change its identity or structure to such an extent that any financing
statement filed by the Collateral Agent in connection with this Agreement would
become misleading; or

 

(c)       change its address to such an extent that any financing statement
filed by the Collateral Agent in connection with this Agreement would become
incorrect.

 

Notices. Such Grantor shall advise the Collateral Agent as promptly as
reasonably practicable, in reasonable detail, of:

 

20

 

 

(n)       any Lien (other than Permitted Liens or any Lien expressly permitted
by Section 8.01 of the Credit Agreement) on any of the Collateral; and

 

(o)       the occurrence of any other event which could reasonably be expected
to have a Material Adverse Effect on the aggregate value of the Collateral or on
the security interests created hereby.

 

(p)       Investment Property. (a)  If such Grantor shall become entitled to
receive or shall receive any stock or other ownership certificate (including any
certificate representing a stock dividend or a distribution in connection with
any reclassification, increase or reduction of capital or any certificate issued
in connection with any reorganization), option or rights in respect of the
Equity Interests in any Issuer which constitutes Collateral, whether in addition
to, in substitution of, as a conversion of, or in exchange for, any shares of or
other ownership interests in the Pledged Securities, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Secured Parties,
hold the same in trust for the Secured Parties and deliver the same forthwith to
the Collateral Agent in the exact form received, duly endorsed by such Grantor
to the Collateral Agent, if required, together with an undated stock power or
similar instrument of transfer covering such certificate duly executed in blank
by such Grantor and with, if the Collateral Agent so requests, signature
guaranteed, to be held by the Collateral Agent, subject to the terms hereof, as
additional collateral security for the Obligations. If an Event of Default has
occurred and is continuing, any sums paid upon or in respect of the Pledged
Securities upon the liquidation or dissolution of any Issuer shall be paid over
to the Collateral Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Pledged Securities or any property shall be
distributed upon or with respect to the Pledged Securities pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Collateral Agent, be
delivered to the Collateral Agent to be held by it hereunder as additional
collateral security for the Obligations. If an Event of Default has occurred and
is continuing, if any sums of money or property so paid or distributed in
respect of the Pledged Securities shall be received by such Grantor, such
Grantor shall, until such money or property is paid or delivered to the
Collateral Agent, hold such money or property in trust for the Secured Parties,
segregated from other funds of such Grantor, as additional collateral security
for the Obligations.

 

(q)       Without the prior written consent of the Collateral Agent, such
Grantor shall not (i) vote to enable, or take any other action to permit, any
Issuer to issue any stock, partnership interests, limited liability company
interests or other equity securities of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any stock, partnership interests, limited liability company interests or other
equity securities of any nature of any Issuer (except, in each case, pursuant to
a transaction not prohibited by the Credit Agreement), (ii) sell, assign,
transfer, exchange, or otherwise dispose of, or grant any option with respect
to, any of the Investment Property or Proceeds thereof or any interest therein
(except, in each case, pursuant to a transaction not prohibited by the Credit
Agreement), (iii) create, incur or permit to exist any Lien or option in favor
of, or any claim of any person with respect to, any of the Investment Property
or Proceeds thereof, or any interest therein, except for the security interests
created by this Agreement, any Permitted Liens or any Lien expressly permitted
thereon pursuant to Section 8.01 of the Credit Agreement, (iv) enter into any
agreement or undertaking restricting the right or ability of such Grantor or the
Collateral Agent to sell, assign or transfer any of the Investment Property or
Proceeds thereof or any interest therein (except, in each case, pursuant to a
transaction not prohibited by the Credit Agreement) or (v) cause or permit any
Issuer of any Pledged Partnership Interests or Pledged LLC Interests which are
not securities (for purposes of the New York UCC) on the date hereof to elect or
otherwise take any action to cause such Pledged Partnership Interests or Pledged
LLC Interests to be treated as securities for purposes of the New York UCC;
provided, however, notwithstanding the foregoing, if any issuer of any Pledged
Partnership Interests or Pledged LLC Interests takes any such action in
violation of the provisions in this clause (v), such Grantor shall notify the
Collateral Agent as promptly as reasonably practicable in writing of any such
election or action and, in such event, shall take all steps necessary or
advisable to establish the Collateral Agent’s “control” thereof.

 

21

 

 

(r)       In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it shall be bound by the terms of this Agreement relating to the
Pledged Securities issued by it and shall comply with such terms insofar as such
terms are applicable to it, (ii) it shall notify the Collateral Agent as
promptly as reasonably practicable in writing of the occurrence of any of the
events described in Section 4.08(a) with respect to the Pledged Securities
issued by it and (iii) the terms of Sections 5.03(c) and 5.07 shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 5.03(c) or 5.07 with respect to the Pledged Securities
issued by it. In addition, each Grantor which is either an Issuer or an owner of
any Pledged Security hereby consents to the grant by each other Grantor of the
security interest hereunder in favor of the Collateral Agent and to the transfer
of any Pledged Security to the Collateral Agent or its nominee following an
Event of Default and to the substitution of the Collateral Agent or its nominee
as a partner, member or shareholder of the Issuer of the related Pledged
Security.

 

(s)       Receivables. (a)  Other than in a manner consistent with its past
practice or in the ordinary course of business, such Grantor shall not (i) grant
any extension of the time of payment of any Receivable, (ii) compromise or
settle any Receivable for less than the full amount thereof, (iii) release,
wholly or partially, any person liable for the payment of any Receivable,
(iv) allow any credit or discount whatsoever on any Receivable or (v) amend,
supplement or modify any Receivable in any manner that could adversely affect
the value thereof.

 

(t)       Reserved.

 

(u)       Each Grantor shall perform and comply in all material respects with
all of its obligations with respect to the Receivables.

 

(v)       Intellectual Property. (a)   Such Grantor (either itself or through
licensees) shall (i) continue to use each Trademark included in the Owned
Intellectual Property in order to maintain such Trademark in full force free
from any claim of abandonment for non-use, unless Grantor makes a good faith
business decision to discontinue such line in one or more jurisdictions, change
the name of such goods or services, or such abandonment is permitted by Section
4.10(i), (ii) take commercially reasonable steps to maintain the quality of
products and services offered under any of its Trademarks and take all
commercially reasonable steps to ensure that all its licensed users of such
Trademarks maintain such quality, except to the extent it abandons or is in the
process of discontinuing such product or service in the ordinary course of
business; (iii) not adopt or use any mark which is confusingly similar or a
colorable imitation of a Trademark owned by such Grantor (which is not
Immaterial Intellectual Property) unless the Collateral Agent, for the ratable
benefit of the Secured Parties, shall obtain a perfected security interest in
such mark (if not Immaterial Intellectual Property) pursuant to this Agreement
and the Trademark Security Agreement, and (iv) take commercially reasonable
actions to not (and not permit any licensee or sublicensee thereof to) do any
act or knowingly omit to do any act whereby a Trademark owned by such Grantor
may become invalidated or impaired in any way, but subject to Grantor’s rights
to discontinue or abandon its rights under Section 4.10(i).

 

22

 

 

(w)      Such Grantor (either itself or through licensees) shall not knowingly
do any act, or knowingly omit to do any act, whereby any Patent owned by such
Grantor may become forfeited, abandoned or dedicated to the public, except as
permitted under Section 4.10(i).

 

(x)       Such Grantor shall not (and shall not knowingly permit any licensee or
sublicensee thereof to) knowingly do any act or knowingly omit to do any act
whereby any Copyrights included in the Owned Intellectual Property may become
invalidated. Such Grantor shall not (either itself or through licensees)
knowingly do any act whereby any material Copyrights owned by such Grantor may
fall into the public domain, except as permitted under Section 4.10(i).

 

(y)       Reserved].

 

(z)       Such Grantor shall take commercially reasonable steps, and shall take
commercially reasonable steps to require its licensees, to use Intellectual
Property owned by such Grantor (other than Immaterial Intellectual Property)
with the applicable statutory notices provided for under applicable law and all
other notices and legends required by applicable Requirements of Law, consistent
with industry practices.

 

(aa)     Such Grantor shall notify the Collateral Agent as promptly as
reasonably practicable if it knows, that any application or registration
relating to any Owned Intellectual Property may become forfeited, abandoned or
dedicated to the public, or of any adverse determination or development in any
proceeding (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office except for non-final office actions issued in
the course of prosecution of applications for registration) regarding such
Grantor’s ownership of, or the validity of, any Owned Intellectual Property or
such Grantor’s right to register the same or to own and maintain the same,
except to the extent that Grantor is abandoning such Owned Intellectual Property
as permitted under Section 4.10(i) or to the extent not reasonably expected to
have a Material Adverse Effect.

 

(bb)    In the event that such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file with the United States Copyright
Office or any similar office or agency in any other country or any political
subdivision thereof an application for the registration of any Copyrights (other
than Immaterial Intellectual Property), such Grantor shall report such filing of
such application, to the Collateral Agent within 30 days after the end of each
fiscal quarter during which such filing occurred.  Upon request of the
Collateral Agent, if such Copyright application is filed with the United States
Copyright Office, such Grantor shall execute and deliver, to the Collateral
Agent, a Copyright Security Agreement in the form set forth in Exhibit B.

 

23

 

 

(cc)     In the event that such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file with the United States Patent and
Trademark Office or any similar office or agency in any other country or any
political subdivision thereof an application for the registration of any Patent
or any Trademark (other than Excluded Assets), such Grantor shall report such
filing of such application, to the Collateral Agent within 30 days after the end
of each fiscal quarter during which such filing occurred.  Upon request of the
Collateral Agent, if such Patent or Trademark application is filed with the
United States Patent and Trademark Office, such Grantor shall execute and
deliver, to the Collateral Agent, a Patent Security Agreement in the form set
forth in Exhibit C or a Trademark Security Agreement in the form set forth in
Exhibit A, as applicable.

 

(dd)    Such Grantor (either itself or through licensees) shall not, without the
prior written consent of the Collateral Agent, discontinue use of or otherwise
abandon any of its Owned Intellectual Property, or abandon any application or
any right to file an application for any Patent, Trademark, or Copyright, unless
in such Grantor’s reasonable business judgment such use or the pursuit or
maintenance of such Owned Intellectual Property is no longer desirable in the
conduct of such Grantor’s business and that the loss thereof could not
reasonably be expected to have a Material Adverse Effect.

 

(ee)     In the event that any Intellectual Property owned by such Grantor and
material to its business is infringed, misappropriated or diluted by a third
party, such Grantor shall take such actions as such Grantor shall reasonably
deem appropriate under the circumstances to protect and enforce such
Intellectual Property.

 

(ff)      Such Grantor agrees that, should it obtain an ownership interest in
any item of Intellectual Property, other than Excluded Assets, which is not, as
of the Closing Date, a part of the Intellectual Property Collateral (including
any intent-to-use Trademark applications that are no longer Excluded Assets)
(the “After-Acquired Intellectual Property”), (i) the provisions of Section 2
shall automatically apply thereto; (ii) any such After-Acquired Intellectual
Property, and in the case of Trademarks, the goodwill of the business connected
therewith and symbolized thereby, shall automatically become part of the
Intellectual Property Collateral; (iii) with respect to any such After-Acquired
Intellectual Property consisting of U.S. registered Copyrights, Patents or
Trademarks (or applications therefor) or Exclusive Copyright Licenses, such
Grantor shall report such After-Acquired Intellectual Property to the Collateral
Agent within 30 days after the end of each fiscal quarter during which such
acquisition occurred or such later time as agreed by the Collateral Agent; and
(iv) upon request of the Collateral Agent, such Grantor shall execute and
deliver, to the Collateral Agent, a Copyright Security Agreement in the form set
forth in Exhibit B, a Patent Security Agreement in the form set forth in Exhibit
C and/or a Trademark Security Agreement in the form set forth in Exhibit A, as
applicable; provided that, in the event of any Intellectual Property covered by
such Copyright Security Agreement, Patent Security Agreement and/or Trademark
Security Agreement (i) shall be deemed invalidated or rejected by the applicable
Governmental Authority or (ii) shall have an incomplete chain of title or other
title defect, then the applicable Grantor shall not be required to take any
remedial steps with respect thereto so long as such Intellectual Property is
Immaterial Intellectual Property; provided further that, the applicable Grantor
shall not be required to take any perfection actions with respect to Immaterial
Intellectual Property to the extent that, in the reasonable judgment of the
Administrative Agent, the costs of perfecting such Immaterial Intellectual
Property is excessive in relation to the benefit to the Secured Parties.

 

24

 

 

(gg)     Such Grantor agrees to execute upon the Closing Date, a Trademark
Security Agreement, in substantially the form of Exhibit A, a Copyright Security
Agreement, in substantially the form of Exhibit B, and a Patent Security
Agreement, in substantially the form of Exhibit C, as applicable, in order to
record the security interest granted herein to the Collateral Agent for the
ratable benefit of the Secured Parties with the United States Patent and
Trademark Office, the United States Copyright Office, and any other applicable
Governmental Authority.

 

(hh)     Such Grantor shall take all steps it deems in its reasonable business
judgment to be necessary to protect the secrecy of all Trade Secrets owned by
such Grantor and material to its business, including advising employees of the
confidentiality of company proprietary information and labeling and restricting
access to secret information and documents, consistent with past practice.

 

(ii)       Contracts. (a)  Such Grantor shall perform and comply in all material
respects with all its obligations under the Material Contracts if failure to do
so could reasonably be expected to have a Material Adverse Effect.

 

(jj)       Such Grantor shall not amend, modify, terminate, waive or fail to
enforce any provision of any Material Contract in any manner which could
reasonably be expected to materially adversely affect the value of the
Collateral or otherwise have a Material Adverse Effect.

 

Commercial Tort Claims. Such Grantor shall advise the Collateral Agent as
promptly as reasonably practicable of any Commercial Tort Claim held by such
Grantor individually or in the aggregate in excess of $5,000,000 and shall
promptly execute a supplement to this Agreement in form and substance reasonably
satisfactory to the Collateral Agent to grant a security interest in such
Commercial Tort Claim to the Collateral Agent for the ratable benefit of the
Secured Parties.

 

SECTION 5.         REMEDIAL PROVISIONS

 

(a)       Certain Matters Relating to Receivables. (a)  If required by the
Collateral Agent at any time after the occurrence and during the continuance of
an Event of Default, any payments of Receivables, when collected by any Grantor,
(i) shall be forthwith (and, in any event, within two Business Days) deposited
by such Grantor in the exact form received, duly endorsed by such Grantor to the
Collateral Agent if required, in a Collateral Account maintained under the sole
dominion and control of the Collateral Agent, subject to withdrawal by the
Collateral Agent for the account of the Secured Parties only as provided in
Section 5.05, and (ii) until so turned over, shall be held by such Grantor in
trust for the Secured Parties, segregated from other funds of such Grantor. Each
such deposit of Proceeds of Receivables shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

 

25

 

 

(b)       If an Event of Default has occurred and is continuing, at the
Collateral Agent’s request, each Grantor shall deliver to the Collateral Agent
all original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to the Receivables that are included in the
Collateral, including all original orders, invoices and shipping receipts.

 

Communications with Obligors; Grantors Remain Liable.

 

(c)       The Collateral Agent in its own name or in the name of others may at
any time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables and parties to the Contracts to
verify with them to the Collateral Agent’s satisfaction the existence, amount
and terms of any Receivables or Contracts.

 

(d)       The Collateral Agent may at any time after the occurrence and
continuance of an Event of Default notify, or require any Grantor to so notify,
the Account Debtor or counterparty on any Receivable or Contract of the security
interest of the Collateral Agent therein. In addition, after the occurrence and
during the continuance of an Event of Default, the Collateral Agent may upon
written notice to the applicable Grantor, notify, or require any Grantor to
notify, the Account Debtor or counterparty to make all payments under the
Receivables and/or Contracts directly to the Collateral Agent.

 

(e)       Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables and Contracts to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. No Secured Party shall have any obligation or liability under any
Receivable (or any agreement giving rise thereto) or Contract by reason of or
arising out of this Agreement or the receipt by any Secured Party of any payment
relating thereto, nor shall any Secured Party be obligated in any manner to
perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto) or Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

(f)       Pledged Securities. (a)  Unless an Event of Default shall have
occurred and be continuing and the Collateral Agent shall have given notice to
the relevant Grantor of the Collateral Agent’s intent to exercise its
corresponding rights pursuant to Section 5.03(b), each Grantor shall be
permitted to receive all cash dividends paid in respect of the Pledged Equity
Interests and all payments made in respect of the Pledged Notes, in each case
paid in the normal course of business of the relevant Issuer and consistent with
past practice, to the extent permitted in the Credit Agreement, and to exercise
all voting and corporate rights with respect to the Pledged Securities;
provided, however, that no vote shall be cast or corporate or other ownership
right exercised or other action taken which, in the Collateral Agent’s
reasonable judgment, would impair the Collateral or which would be inconsistent
with or result in any violation of any provision of the Credit Agreement, this
Agreement or any other Loan Document.

 

26

 

 

(g)       If an Event of Default shall occur and be continuing: (i) all rights
of each Grantor to exercise or refrain from exercising the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant
hereto shall cease and all such rights shall thereupon become vested in the
Collateral Agent who shall thereupon have the sole right, but shall be under no
obligation, to exercise or refrain from exercising such voting and other
consensual rights and (ii) the Collateral Agent shall have the right, without
notice to any Grantor, to transfer all or any portion of the Investment Property
to its name or the name of its nominee or agent. In addition, the Collateral
Agent shall have the right at any time, without notice to any Grantor, to
exchange any certificates or instruments representing any Investment Property
for certificates or instruments of smaller or larger denominations. If an Event
of Default has occurred and is continuing, in order to permit the Collateral
Agent to exercise the voting and other consensual rights which it may be
entitled to exercise pursuant hereto and to receive all dividends and other
distributions which it may be entitled to receive hereunder each Grantor shall
execute and deliver (or cause to be executed and delivered) as promptly as
reasonably practicable to the Collateral Agent all proxies, dividend payment
orders and other instruments as the Collateral Agent may from time to time
reasonably request and each Grantor acknowledges that the Collateral Agent may
utilize the power of attorney set forth herein; provided that, immediately upon
waiver or cure of such Event of Default, all such rights shall, automatically
and without further action by any party hereto, revert to such Grantor.

 

(h)       Each Grantor hereby authorizes and instructs each Issuer of any
Pledged Securities pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Collateral Agent in writing that (x) states
that an Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor and each Grantor agrees that each Issuer shall be
fully protected in so complying, and (ii) upon any such instruction following
the occurrence and during the continuance of an Event of Default, pay any
dividends or other payments with respect to the Investment Property, including
Pledged Securities, directly to the Collateral Agent.

 

Proceeds to be Turned Over To Collateral Agent. In addition to the rights of the
Secured Parties specified in Section 5.01 with respect to payments of
Receivables, if an Event of Default shall occur and be continuing, at the
request of the Collateral Agent, all Proceeds received by any Grantor consisting
of cash, cash equivalents, checks and other near-cash items shall be held by
such Grantor in trust for the Secured Parties, segregated from other funds of
such Grantor and shall, forthwith upon receipt by such Grantor be turned over to
the Collateral Agent in the exact form received by such Grantor (duly endorsed
by such Grantor to the Collateral Agent, if required). All Proceeds received by
the Collateral Agent hereunder shall be held by the Collateral Agent in a
Collateral Account maintained under its sole dominion and control. All Proceeds
while held by the Collateral Agent in a Collateral Account (or by such Grantor
in trust for the Secured Parties) shall continue to be held as collateral
security for all the Obligations and shall not constitute payment thereof until
applied as provided in Section 5.05.

 

27

 

 

Application of Proceeds. If an Event of Default shall have occurred and be
continuing, at any time at the Collateral Agent’s election, the Collateral Agent
may apply all or any part of the net Proceeds (after deducting fees and expenses
as provided in Section 5.06) constituting Collateral realized through the
exercise by the Collateral Agent of its remedies hereunder, whether or not held
in any Collateral Account in payment of the Obligations in accordance with
Section 9.03 of the Credit Agreement.

 

(i)       Code and Other Remedies. (a)  If an Event of Default shall occur and
be continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC (whether or not the New York UCC applies to the affected
Collateral) or its rights under any other applicable law or in equity. Without
limiting the generality of the foregoing, the Collateral Agent, without demand
of performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, license, assign, give option or
options to purchase, or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
any Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. Each Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each purchaser at
any such sale shall hold the property sold absolutely free from any claim or
right on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by applicable law) all rights of redemption, stay and/or appraisal
which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. Each Grantor agrees that, to the
extent notice of sale shall be required by law, at least ten days’ notice to
such Grantor of the time and place of any public sale or the time after which
any private sale is to be made may constitute reasonable notification. The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. The Collateral Agent may sell the
Collateral without giving any warranties as to the Collateral. The Collateral
Agent may specifically disclaim or modify any warranties of title or the like.
This procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral. Each Grantor agrees that it would
not be commercially unreasonable for the Collateral Agent to dispose of the
Collateral or any portion thereof by using Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets.
Each Grantor hereby waives any claims against the Collateral Agent arising by
reason of the fact that the price at which any Collateral may have been sold at
such a private sale was less than the price which might have been obtained at a
public sale, even if the Collateral Agent accepts the first offer received and
does not offer such Collateral to more than one offeree. Each Grantor further
agrees, at the Collateral Agent’s reasonable request, to assemble the Collateral
and make it available to the Collateral Agent at places which the Collateral
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere.
The Collateral Agent shall have the right to enter onto the property where any
Collateral is located and take possession thereof with or without judicial
process.

 

28

 

 

(j)       The Collateral Agent shall apply the net proceeds of any action taken
by it pursuant to this Section 5.06, after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Secured Parties hereunder, including reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations and only after such application and after the payment by the
Collateral Agent of any other amount required by any provision of law, including
Section 9-615(a) of the New York UCC, need the Collateral Agent account for the
surplus, if any, to any Grantor. If the Collateral Agent sells any of the
Collateral upon credit, the applicable Grantor will be credited only with
payments actually made by the purchaser and received by the Collateral Agent and
applied to indebtedness of the purchaser. In the event the purchaser fails to
pay for the Collateral, the Collateral Agent may resell the Collateral and the
applicable Grantor shall be credited with proceeds of the sale. To the extent
permitted by applicable law, each Grantor waives all claims, damages and demands
it may acquire against any Secured Party arising out of the exercise by them of
any rights hereunder.

 

(k)       In the event of any disposition of any of the material Trademarks, the
goodwill of the business connected with the use of and symbolized by any
material Trademarks subject to such Disposition shall be included, and with
respect to any Intellectual Property Collateral, the applicable Grantor shall
supply the Collateral Agent or its designee with such Grantor’s know-how and
expertise, and with records, documents and things embodying the same, relating
to the manufacture, distribution, advertising and sale of products or the
provision of services relating to such Intellectual Property Collateral subject
to such disposition, and such Grantor’s customer lists pertaining thereto,
subject to appropriate confidentiality undertakings on the part of any person
receiving such proprietary information.

 

(l)         The Collateral Agent shall have no obligation to marshal any of the
Collateral.

 

(m)       For the purpose of enabling the Collateral Agent, after the occurrence
and during the continuance of an Event of Default, to exercise rights and
remedies under Section 5 hereof at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Grantor hereby grants to the Collateral Agent, an irrevocable
(during the continuance of an Event of Default), non-exclusive license
(exercisable without payment of royalty or other compensation to such Grantor),
subject, in the case of Trademarks, to sufficient rights to quality control and
inspection in favor of such Grantor to avoid the risk of invalidation of such
Trademarks, to use, license or sublicense any of the Intellectual Property of
such Grantor, wherever the same may be located. Such license shall include
access to all media in Grantor’s possession or control in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof.

 

29

 

 

(n)       Registration Rights. (a)  If the Collateral Agent shall determine to
exercise its right to sell any or all of the Pledged Equity Interests or the
Pledged Debt Securities pursuant to Section 5.06, and if in the opinion of the
Collateral Agent it is necessary or advisable to have the Pledged Equity
Interests or the Pledged Debt Securities, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor
shall cause the Issuer thereof to (i) execute and deliver, and cause the
directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Collateral Agent, necessary or advisable to register
the Pledged Equity Interests or the Pledged Debt Securities, or that portion
thereof to be sold, under the provisions of the Securities Act, (ii) use
commercially reasonable efforts to cause the registration statement relating
thereto to become effective and to remain effective for a period of one year
from the date of the first public offering of the Pledged Equity Interests or
the Pledged Debt Securities or that portion thereof to be sold, and (iii) make
all amendments thereto and/or to the related prospectus which, in the opinion of
the Collateral Agent, are reasonably necessary or advisable, all in conformity
with the requirements of the Securities Act and the rules and regulations of the
SEC applicable thereto. Each Grantor agrees to use commercially reasonable
efforts to cause such Issuer to comply with the provisions of the securities or
“Blue Sky” laws of any and all jurisdictions which the Collateral Agent shall
designate and to make available to its security holders, as soon as practicable,
an earnings statement (which need not be audited) which will satisfy the
provisions of Section 11(a) of the Securities Act.

 

(o)       Each Grantor recognizes that the Collateral Agent may be unable to
effect a public sale of any or all the Pledged Equity Interests or the Pledged
Debt Securities by reason of certain prohibitions contained in the Securities
Act and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Collateral Agent shall be under no obligation to delay a sale of any
of the Pledged Equity Interests or the Pledged Debt Securities for the period of
time necessary to permit the Issuer thereof to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if such Issuer would agree to do so.

 

(p)       Each Grantor agrees to use its commercially reasonable efforts to do
or cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Equity Interests or the Pledged Debt
Securities pursuant to this Section 5.07 valid and binding and in compliance
with any and all other applicable Law. Each Grantor further agrees that a breach
of any of the covenants contained in this Section 5.07 will cause irreparable
injury to the Secured Parties, that the Secured Parties have no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section 5.07 shall be specifically enforceable
against such Grantor, and such Grantor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred and is continuing under the
Credit Agreement or a defense of payment.

 

30

 

 

Deficiency. Each Grantor shall remain liable for any deficiency if the proceeds
of any sale or other disposition of the Collateral are insufficient to pay its
Obligations and the fees and disbursements of any attorneys employed by any
Secured Party to collect such deficiency.

 

Non-Judicial Enforcement. The Collateral Agent may enforce its right hereunder
without prior judicial process or judicial hearing and, to the extent permitted
by law, each Grantor expressly waives any and all legal rights which may
otherwise require the Collateral Agent to enforce its rights by judicial process
or judicial hearing.

 

SECTION 6.        THE COLLATERAL AGENT

 

(a)       Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a)  The
Collateral Agent has been appointed to act as Collateral Agent hereunder by
Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement; provided that the
Collateral Agent shall, after payment in full of all Obligations under the
Credit Agreement (other than indemnities and other contingent Obligations not
yet due and payable hereunder), so long as the Secured Hedge Agreements or
Secured Treasury Management Agreements shall remain in effect, exercise, or
refrain from exercising, any remedies provided for herein in accordance with the
instructions of the holders (the “Majority Holders”) of a majority of the
aggregate termination value (exclusive of expenses and similar payments but
including any early termination payments due upon termination) under such
Secured Hedge Agreements and Secured Treasury Management Agreements. In
furtherance of the foregoing provisions of this Section 6.01, each Secured
Party, by its acceptance of the benefits hereof, agrees that it shall have no
right individually to realize upon any of the Collateral hereunder, it being
understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Collateral Agent for the benefit of the
Secured Parties in accordance with the terms of this Section 6.01. Subject to
the appointment and acceptance of a successor Collateral Agent as provided in
this paragraph, the Collateral Agent may resign at any time in accordance with
Section 10.07 of the Credit Agreement or, after payment in full of all
Obligations under the Credit Agreement, by notice to the Majority Holders and
the Grantors. Upon any such resignation, the Required Lenders (or, after payment
in full of all Obligations other than indemnities and other contingent
Obligations not yet due and payable under the Credit Agreement, the Majority
Holders) shall have the right, with the consent (not to be unreasonably withheld
or delayed) of PSP, to appoint a successor; provided that during the existence
and continuance of an Event of Default no such consent of PSP shall be required.
If no successor shall have been so appointed by the Required Lenders or the
Majority Holders, as the case may be, and shall have accepted such appointment
within 30 days after the retiring Collateral Agent gives notice of its
resignation, then the retiring Collateral Agent may, on behalf of the Lenders,
appoint a successor Collateral Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Collateral Agent hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent, and the retiring Collateral Agent shall, as
promptly as reasonably practicable, (i) transfer to such successor Collateral
Agent all sums, Securities and other items of Collateral held hereunder,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Collateral Agent
under this Agreement, and (ii) execute and deliver to such successor Collateral
Agent or otherwise authorize the filing of such amendments to financings
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Collateral Agent of the
security interests created hereunder, whereupon such retiring Collateral Agent
shall be discharged from its duties and obligations hereunder. After any
Collateral Agent’s resignation hereunder, the provisions of this Agreement shall
continue in effect for the benefit of such retiring Collateral Agent in respect
of any actions taken or omitted to be taken by any of them while acting as
Collateral Agent.

 

31

 

 

(b)       Each Grantor hereby irrevocably constitutes and appoints the
Collateral Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, such appointment being coupled with an
interest, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Collateral Agent the power and right, on behalf of such
Grantor without notice to or assent by such Grantor to do any or all of the
following:

 

(i)       in the name of such Grantor or its own name, or otherwise, take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or Contract
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Receivable or Contract or with respect to any other
Collateral whenever payable;

 

(ii)       in the case of any Intellectual Property constituting Collateral,
execute and deliver, and have recorded, any and all agreements, instruments,
documents and papers as the Collateral Agent may request to evidence the Secured
Parties’ security interest in such Intellectual Property and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby;

 

(iii)       pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;

 

(iv)       execute, in connection with any sale provided for in Section 5.07 or
5.08, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 

32

 

 

(v)       (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Collateral Agent or as the Collateral Agent shall direct; (2)
ask or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (3) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Collateral Agent may deem appropriate; (7)
assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Trademark pertains), throughout the world for such
term or terms, on such conditions, and in such manner, as the Collateral Agent
shall in its sole discretion determine; and (8) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Collateral Agent were the
absolute owner thereof for all purposes, and do, at the Collateral Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Collateral Agent deems necessary to protect, preserve or
realize upon the Collateral and the Secured Parties’ security interests therein
and to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

 

Anything in this Section 6.01 to the contrary notwithstanding, the Collateral
Agent agrees that, except as provided in Section 6.01(b), it will not exercise
any rights under the power of attorney provided for in this Section 6.01(b)
unless an Event of Default shall have occurred and be continuing.

 

(c)       If an Event of Default has occurred and is continuing, if any Grantor
fails to perform or comply with any of its agreements contained herein, the
Collateral Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement; provided, however, that the Collateral Agent shall not exercise this
power without first making demand on such Grantor and such Grantor failing to
immediately comply therewith.

 

(d)       The expenses of the Collateral Agent incurred in connection with
actions undertaken as provided in this Section 6.01 shall be payable by such
Grantor to the Collateral Agent on demand.

 

(e)       Each Grantor hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

 

33

 

 

Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Collateral Agent deals with similar
property for its own account. Neither the Collateral Agent, nor any other
Secured Party nor any of their respective officers, directors, partners,
employees, agents, attorneys and other advisors, attorneys-in-fact or affiliates
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Secured Parties
hereunder are solely to protect the Secured Parties’ interests in the Collateral
and shall not impose any duty upon any Secured Party to exercise any such
powers. The Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, partners, employees, agents, attorneys and
other advisors, attorneys-in-fact or affiliates shall be responsible to any
Grantor for any act or failure to act hereunder, except to the extent that any
such act or failure to act is found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from their own gross negligence
or willful misconduct in breach of a duty owed to such Grantor.

 

Filing of Financing Statements. Each Grantor acknowledges that pursuant to
Section 9-509(b) of the New York UCC and any other applicable law, each Grantor
authorizes the Collateral Agent to file or record financing or continuation
statements, and amendments thereto, and other filing or recording documents or
instruments with respect to the Collateral, without the signature of such
Grantor in such form and in such offices as the Collateral Agent reasonably
determines appropriate to perfect or maintain the perfection of the security
interests of the Collateral Agent under this Agreement. Each Grantor agrees that
such financing statements may describe the collateral in the same manner as
described in the Collateral Documents or as “all assets” or “all personal
property,” whether now owned or hereafter existing or acquired or such other
description as the Collateral Agent, in its sole judgment, determines is
necessary or advisable. A photographic or other reproduction of this Agreement
shall be sufficient as a financing statement or other filing or recording
document or instrument for filing or recording in any jurisdiction.

 

Authority of Collateral Agent. Each Grantor acknowledges that the rights and
responsibilities of the Collateral Agent under this Agreement with respect to
any action taken by the Collateral Agent or the exercise or non-exercise by the
Collateral Agent of any option, voting right, request, judgment or other right
or remedy provided for herein or resulting or arising out of this Agreement
shall, as between the Collateral Agent and the other Secured Parties, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Grantors, the Collateral Agent shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

34

 

 

Appointment of Co-Collateral Agents. At any time or from time to time, in order
to comply with any applicable requirement of law, the Collateral Agent may
appoint another bank or trust company or one of more other persons, either to
act as co-agent or agents on behalf of the Secured Parties with such power and
authority as may be necessary for the effectual operation of the provisions
hereof and which may be specified in the instrument of appointment (which may,
in the discretion of the Collateral Agent, include provisions for
indemnification and similar protections of such co-agent or separate agent).

 

SECTION 7.        MISCELLANEOUS

 

Amendments in Writing. None of the terms or provisions of this Agreement may be
waived, amended, supplemented or otherwise modified except by a written
instrument executed by each affected Grantor and the Collateral Agent, subject
to any consents required under Section 11.01 of the Credit Agreement; provided
that any provision of this Agreement imposing obligations on any Grantor may be
waived by the Collateral Agent in a written instrument executed by the
Collateral Agent.

 

Notices. All notices, requests and demands to or upon the Collateral Agent or
any Grantor hereunder shall be effected in the manner provided for in Section
11.02 of the Credit Agreement.

 

No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party shall by
any act (except by a written instrument pursuant to Section 7.01), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

 

(a)       Enforcement Expenses; Indemnification. (a)  The parties hereto agree
that the Collateral Agent and the other Secured Parties shall be entitled to
reimbursement of their expenses incurred hereunder as provided in Section 11.04
of the Credit Agreement.

 

(b)       Each Grantor agrees to pay, and to hold the Collateral Agent and each
other Secured Party harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement, except Other Taxes
covered in Section 3.01 of the Credit Agreement.

 

(c)       Each Grantor agrees to pay, and to hold the Collateral Agent and each
other Secured Party harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent any
Borrower would be required to do so pursuant to Section 11.04 of the Credit
Agreement.

 

35

 

 

(d)       The agreements in this Section 7.04 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

Successors and Assigns. This Agreement shall be binding upon the successors and
assigns of each Grantor and shall inure to the benefit of the Secured Parties
and their successors and assigns; provided that no Grantor may assign, transfer
or delegate any of its rights or obligations under this Agreement without the
prior written consent of the Collateral Agent, and any attempted assignment
without such consent shall be null and void.

 

Set-Off. Each Grantor hereby irrevocably authorizes each Secured Party at any
time and from time to time, while an Event of Default shall have occurred and be
continuing, with notice to such Grantor or any other Grantor, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Secured
Party to or for the credit or the account of such Grantor or any part thereof in
such amounts as such Secured Party may elect, against and on account of the
obligations and liabilities of such Grantor to such Secured Party hereunder and
claims of every nature and description of such Secured Party against such
Grantor, in any currency, whether arising hereunder, under the Credit Agreement,
any other Loan Document or otherwise, as such Secured Party may elect, whether
or not any Secured Party has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. Each Secured
Party shall notify such Grantor as promptly as reasonably practicable of any
such set-off and the application made by such Secured Party of the proceeds
thereof, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Secured Party under
this Section 7.06 are in addition to other rights and remedies (including other
rights of set-off) which such Secured Party may have.

 

Counterparts. This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts (including by facsimile
and electronic PDF delivery), and all of said counterparts taken together shall
be deemed to constitute one and the same instrument.

 

Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

36

 

 

Integration. This Agreement and the other Loan Documents represent the agreement
of the Grantors, the Collateral Agent and the other Secured Parties with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Secured Party relative to
subject matter hereof and thereof not expressly set forth or referred to herein
or in the other Loan Documents.

 

APPLICABLE LAW. THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT
OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR
OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

 

Submission to Jurisdiction; Waivers. (a) EACH PARTY HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES
OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT.
EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO
THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
EACH PARTY HERETO WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

 

(b) EACH GRANTOR HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS
CORPORATION SERVICE COMPANY WITH OFFICES ON THE DATE HEREOF IN NEW YORK, NEW
YORK (OR SUCH OTHER AGENT TO RECEIVE SERVICE OF PROCESS IN NEW YORK, NEW YORK AS
IS REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT), AS ITS DESIGNEE, APPOINTEE
AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN
RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES
AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING. IF FOR ANY
REASON SUCH DESIGNEE, APPOINTEE, AND AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS
SUCH, EACH GRANTOR AGREES TO DESIGNATE A NEW DESIGNEE, APPOINTEE AND AGENT IN
NEW YORK ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION SATISFACTORY TO THE
COLLATERAL AGENT UNDER THIS AGREEMENT. EACH GRANTOR FURTHER IRREVOCABLY CONSENTS
TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO SUCH GRANTOR AT ITS ADDRESS SET FORTH ON SCHEDULE
11.02 OF THE CREDIT AGREEMENT, SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER
SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE COLLATERAL AGENT
UNDER THIS AGREEMENT OR ANY SECURED PARTY TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
THE GRANTORS IN ANY OTHER JURISDICTION.

 

37

 

 

Acknowledgments. Each Grantor hereby acknowledges that:

 

(e)       it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(f)       no Secured Party has any fiduciary relationship with or duty to any
Grantor arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Grantors, on the one hand, and
the Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

 

(g)       no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

 

Additional Grantors. Each Subsidiary of any Borrower that is required to become
a party to this Agreement pursuant to Section 7.12 of the Credit Agreement shall
become a Grantor for all purposes of this Agreement upon execution and delivery
by such Subsidiary of an Assumption Agreement in the form of Annex 1 hereto.

 

(h)       Releases. (a)  At such time as the Loans and the other Obligations
(other than Obligations in respect of any Treasury Management Agreement or
Letters of Credit) shall have been paid in full, each Letter of Credit (as
defined in the Credit Agreement) shall have been cancelled or expired or been
backstopped or Cash Collateralized, in each case, in amounts and pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer, the commitments under the Credit Agreement have been terminated
or expired and all Secured Hedge Agreements and Secured Treasury Management
Agreements shall have been terminated, the Collateral shall be released from the
Liens created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Collateral Agent and each
Grantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors. At the request and sole expense of any Grantor following
any such termination, the Collateral Agent shall deliver to such Grantor any
Collateral held by the Collateral Agent hereunder, and execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
such termination.

 

38

 

 

(i)       If any of the Collateral shall be sold or otherwise disposed of by any
Grantor in a transaction permitted by the Credit Agreement, then the Collateral
Agent, at the request and sole expense of such Grantor shall execute and deliver
to such Grantor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral. At the
request and sole expense of the Borrowers, a Grantor (other than each Borrower)
shall be released from its obligations hereunder in the event that (x) all the
Equity Interests in such Grantor shall be sold or otherwise disposed of in a
transaction permitted by the Credit Agreement or (y) such Grantor ceases to be a
Restricted Subsidiary or otherwise becomes an Excluded Subsidiary as a result of
a transaction permitted by the Credit Agreement; provided that PSP shall have
delivered to the Collateral Agent, at least ten Business Days (or such shorter
time as the Collateral Agent may agree) prior to the date of the proposed
release, a written request for such release identifying the relevant Grantor and
the terms of the relevant sale or other disposition in reasonable detail,
including the price thereof and any expenses incurred in connection therewith,
together with a certification by PSP stating that such transaction is in
compliance with the Credit Agreement and the other Loan Documents.

 

(j)       Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement originally filed in connection herewith without the prior
written consent of the Collateral Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the New York UCC.

 

(k)       Notwithstanding any of the foregoing, any release of Collateral or
Guarantors effected in the manner permitted by the Credit Agreement or any other
Loan Document at any time that the Credit Agreement shall be outstanding shall
not require the consent of holders of obligations under Secured Hedge Agreements
or Secured Treasury Management Agreements.

 

WAIVER OF JURY TRIAL. EACH GRANTOR AND THE COLLATERAL AGENT HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

 

Reinstatement. This Agreement shall remain in full force and effect and continue
to be effective should any petition be filed by or against any Grantor for
liquidation or reorganization, should any Grantor become insolvent or make an
assignment for the benefit of any creditor or creditors or should a receiver or
trustee be appointed for all or any significant part of any Grantor’s assets,
and shall continue to be effective or be reinstated, as the case be, if at any
time payments and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any oblige of the Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

[Remainder of page intentionally left blank]

 

39

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

  PLATFORM SPECIALTY PRODUCTS CORPORATION         By: /s/ Carey Dorman   Name:
Carey Dorman   Title: Corporate Treasurer         MACDERMID, INCORPORATED      
  By: /s/ Scot R. Benson   Name: Scot R. Benson   Title: President

 

Signature Page to Pledge and Security Agreement

 

 

 

 

  CANNING GUMM, LLC   Alent USA Holding, Inc.   Alent Investments, Inc.   Alent,
Inc.   AR Mexican Holdings, Inc.   AUTOTYPE HOLDINGS (USA) INC.   BAYPORT
CHEMICAL SERVICE, INC.   ECHO INTERNATIONAL, INC.   EI Liquidation, Inc.  
MACDERMID ACUMEN, INC.   MACDERMID ANION, INC.   MACDERMID AUTOTYPE INCORPORATED
  MACDERMID BRAZIL, INC.   MACDERMID Enthone Inc.   MACDERMID ENTHONE AMERICA
LLC   MACDERMID GRAPHICS SOLUTIONS, LLC   MACDERMID HOUSTON, INC.   MACDERMID
INTERNATIONAL INVESTMENTS, LLC   MACDERMID INVESTMENT CORP.   MACDERMID OFFSHORE
SOLUTIONS, LLC   MACDERMID OVERSEAS ASIA LIMITED   MACDERMID PRINTING SOLUTIONS
ACUMEN, INC.   MACDERMID SOUTH AMERICA, INCORPORATED   MACDERMID SOUTH ATLANTIC,
INCORPORATED   MACDERMID TEXAS, INC.   MACDERMID US HOLDINGS, LLC   MRD
ACQUISITION CORP.   NAPP PRINTING PLATE DISTRIBUTION, INC.   NAPP SYSTEMS INC.  
OMI International Corporation   SPECIALTY POLYMERS, INC.   W. CANNING INC.   W.
CANNING USA, LLC

 

  By: /s/ Scot R. Benson   Name: Scot R. Benson   Title: President

 

Signature Page to Pledge and Security Agreement

 

 

 

 

  ALPHA ASSEMBLY SOLUTIONS INC.   COMPUGRAPHICS U.S.A. INC.   MACDERMID GROUP,
INC.   MACDERMID HOLDINGS, LLC   PLATFORM DELAWARE HOLDINGS, INC.

 

  By: /s/ John Capps   Name: John Capps   Title: Secretary         DYNACIRCUITS,
LLC         By: Echo International, Inc., its member         By: /s/ Scot R.
Benson   Name: Scot R. Benson   Title: President         By: MacDermid,
Incorporated, its member         By: /s/ Scot R. Benson   Name: Scot R. Benson  
Title: President         MACDERMID INTERNATIONAL PARTNERS         By: MacDermid,
Incorporated, its partner         By: /s/ Scot R. Benson   Name: Scot R. Benson
  Title: President         By: MacDermid Overseas Asia Limited, its partner    
    By: /s/ Scot R. Benson   Name: Scot R. Benson   Title: President

 

Signature Page to Pledge and Security Agreement

 

 

 

 

  W. CANNING LTD.         By: MacDermid Houston, Inc., its General Partner      
  By: /s/ Scot R. Benson   Name: Scot R. Benson   Title: President         By:
MacDermid Texas, Inc., its Limited Partner         By: /s/ Scot R. Benson  
Name: Scot R. Benson   Title: President         ROCKVILLE VENTURE, LLC        
By: MacDermid, Incorporated, its sole member         By: /s/ Scot R. Benson  
Name: Scot R. Benson   Title: President         MACDERMID AMERICAS ACQUISITIONS
INC.         By: /s/ Scot R. Benson   Name: Scot R. Benson   Title: President  
      VERNON-ROCKVILLE VENTURE, LLC         By: Rockville Venture, LLC, its sole
member         By: MacDermid, Incorporated, its sole member         By: /s/ Scot
R. Benson   Name: Scot R. Benson   Title: President

 

Signature Page to Pledge and Security Agreement

 

 

 

 



  BARCLAYS BANK PLC,   as Collateral Agent         By: /s/ Sydney Dennis   Name:
Sydney Dennis   Title: Director

 

Signature Page to Pledge and Security Agreement

 

 

 